                                   1

                                   2

                                   3

                                   4

                                   5                                     UNITED STATES DISTRICT COURT
                                   6                                  NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                         JONATHAN MOSZ,
                                   8                                                       Case No. 19-00846 EJD (PR)
                                                            Plaintiff,
                                   9                                                       ORDER OF TRANSER
                                                    v.
                                  10

                                  11     DR. ALLRED,
                                  12                       Defendant.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            Plaintiff, a federal prisoner, filed a pro se civil rights action under 42 U.S.C. § 1983
                                  16   against a doctor at the Federal Correctional Institute in Herlong, California, where he is
                                  17   currently incarcerated. Because defendant resides in and the acts complained of occurred
                                  18   in Lassen County, which lies within the venue of the Eastern District of California, see 28
                                  19   U.S.C. § 84(b), venue properly lies in that district and not in this one. See 28 U.S.C. §
                                  20   1391(b). Accordingly, this case is TRANSFERRED to the United States District Court for
                                  21   the Eastern District of California. See 28 U.S.C. § 1406(a).
                                  22            The Clerk shall terminate all pending motions and transfer the entire file to the
                                  23   Eastern District of California.
                                  24            IT IS SO ORDERED.
                                  25   Dated: _____________________
                                                6/26/2019                                  ________________________
                                  26                                                       EDWARD J. DAVILA
                                                                                           United States District Judge
                                       Order of Transfer
                                  27   PRO-SE\EJD\CR.19\00846Mosz_transfer (ED)

                                  28
